         4:17-bk-15028 Doc#: 50 Filed: 03/10/21 Entered: 03/10/21 16:07:35 Page 1 of 1
                                                                                                GO11-10(b)) / tw   /195

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION

IN RE:   Tina R. Ward                                                            CASE NO: 4:17-bk-15028 T
                                                                                                Chapter 13


                               CHAPTER 13 ORDER DISMISSING CASE
                             FOR VIOLATING STRICT COMPLIANCE ORDER


   COMES NOW THE COURT and finds that an order was entered in the above styled case on 12/10/2020 ,

Docket Entry [49], requiring the Debtor to make specific payments to the Trustee. The order further provided

that the case was to be dismissed if the payments were not submitted as required. The court finds that the

payments have not been submitted as required and, therefore, the case should be, and hereby is, dismissed

for failure of the Debtor to comply with the court's order of 12/10/2020 .

   IT IS SO ORDERED.



Date: 03/10/2021                                                              /s/ Richard D. Taylor
                                                                                Richard D. Taylor
                                                                             U.S. Bankruptcy Judge


cc: Mark T. McCarty, Trustee

     Danyelle J. Walker
     Law Office Of Danyelle Walker, Pllc
     323 Center Street Ste 1020
     Little Rock, AR 72201

     Tina R. Ward
     P O Box 265
     Sweet Home, AR 72164
     All Creditors
